Citation Nr: 1413470	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-21 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1953 to June 1955.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Houston, Texas Regional Office now maintains original jurisdiction over the appeal.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 1974, and during their marriage, they had four children.

2.  The Veteran apparently separated from the appellant in 1990, when he moved out of the house to be closer to other family; they did not cohabitate after the 1990 separation.

3.  The appellant committed no misconduct resulting in the separation, and never demonstrated an intent to desert the Veteran.

4.  The Veteran died in August 2008, at which time he and the appellant were still married.



CONCLUSION OF LAW

The criteria for the appellant's recognition as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23 (2013).  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who (with certain exceptions) has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In the present case, the central issue is whether the appellant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b).  She is exempt if her separation from the Veteran was due to the misconduct of, or procured by, the Veteran without fault on her part.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id. State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id. 

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - rather, the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intention on the part of the spouse to desert the Veteran, does not break the continuity of cohabitation.  Id. at 1358.  Separation by mutual consent would constitute desertion, however, if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.

The statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).

The Veteran and the appellant were married in November 1974.  During their marriage, they had four children, according to a statement received from the appellant.  The record includes the birth certificate of one of those children, C.F., born in March 1987.  The evidence is undisputed that the two separated in 1990, but there is no record of a divorce, and according to the Veteran's August 2008 death certificate, the two remained married at the time of his passing.

The only evidence of the Veteran's interpretation of the separation is from his June 2000 claim for pension benefits.  On that document, he indicated that the two were "divorced" because they had been "separated over 10+ years," and listed the date of termination as April 1990.

The appellant acknowledged in her August 2008 claim that the two of them had separated; she indicated at that time that the separation occurred in 1988, but later clarified that the separation actually occurred in 1990.  She explained on the claim form that the separation was due to the "difference of opinions."  In an October 2008 statement, she expanded on the reasons for the separation, explaining that she and the Veteran moved residences in 1990, only for the Veteran to then change his mind about the move - he missed living "close to his people and the family café," and moved back to the street where he had previously lived with the appellant.  She explained that she "did not want to raise [their] kids around a café, so when he decided to move back, . . . [she] stayed."  The children remained with her, and she raised them.  She stated that the two of them were never divorced, never married anyone else, and remained in touch with each other to raise their children, and as friends, until his passing.  The Board accepts the appellant's explanation of the separation, as there is no information to conflict her statement.  Id.  

The evidence does not establish any fault or misconduct on the part of the appellant in the separation that occurred in 1990.  Rather, it is apparent that the Veteran procured the separation, and that the separation continued for the convenience of the parties - i.e., because the Veteran did not want to live away from the rest of his family.  There is no suggestion of an intention by the appellant to desert the Veteran.  38 C.F.R. § 3.53(b).  As the Court stated in Alpough, a separation by mutual consent, without an intention on the part of the spouse to desert the Veteran, does not break the continuity of cohabitation.  Alpough, 490 F.3d at 1358.  Therefore, the Board finds that the appellant qualifies as the "surviving spouse" of the Veteran for VA purposes.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA purposes is established; to this extent, the appeal is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


